                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

PEDRO ALBERTO MONTERROSO NAVAS                                   CIVIL ACTION

VERSUS                                                           NO. 18-6846

JPCC/CORRECT HEALTH ET AL.                                       SECTION “F” (2)

                                    ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the objections

to the Magistrate Judge’s Report and Recommendation filed by the plaintiff on

April 17, 2019 (Rec. Doc. No. 40), hereby approves the Report and Recommendation

of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

      IT IS ORDERED that the motions to dismiss, Record Doc. Nos. 19 and 22, are

GRANTED, and that plaintiff’s complaint is hereby DISMISSED WITH

PREJUDICE as legally frivolous and/or for failure to state a claim under 28 U.S.C. §

1915(e)(2) and 42 U.S.C. § 1997e(c)(1), and/or under Heck.

                  New Orleans, Louisiana, this ______          June
                                                5th day of ____________, 2019.


                                           __________________________________
                                                 MARTIN L.C. FELDMAN
                                             UNITED STATES DISTRICT JUDGE
